UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 Form 10-Q (Mark one) [X] QuarterlyReport Under Section 13 or 15(d) of The SecuritiesExchange Act of 1934 For the quarterly period ended September 30, 2009 [_] Transition Report Under Section 13 or 15(d) of The SecuritiesExchange Act of 1934 For the transition period from to Commission file number 000-26703 WORLD HEALTH ENERGY HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 000-29462 59-276023 (State or other jurisdiction (Commission (IRS Employer of incorporation) file number) Identification No.) lagler Dr., Suite 800 West Palm Beach FL 33411 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (212) 444 1019 Advanced Plant Pharmaceuticals, Inc. (Former name or former address, if changes since last report) Indicate by check mark whether the issuer (1) has filed all reportsrequired to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes |X| No |_|. Indicate by check mark whether the registrant is an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer |_| Accelerated filer |_| Non-accelerated filer|_| Smaller reporting company|X| Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).|| Yes |X| No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of November 5, 2010,there were approximately 1,810,000,000shares of the Issuer's common stock, par value $0.0007 per share outstanding. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain statements in this quarterly report on Form 10-Q contain or may contain forward-lookingstatements that are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.These forward-looking statements were based on various factors and were derived utilizingnumerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to,economic, political and market conditions and fluctuations, government and industry regulation,interest rate risk, U.S. and global competition, and other factors including the risk factors set forth in our Form 10-K. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to placeundue reliance on these forward-looking statements, which speak only as of the date of thisreport. Readers should carefully review this quarterly report in its entirety, including but not limited to our financial statements and the notes thereto. Except for our ongoingobligations todisclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipatedevents. For any forward-looking statements contained in any document, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. - 2 - INDEX PART I. - FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2 Management's Discussion and Analysis or Plan of Operations 15 Item 3 Quantitative and Qualitative Disclosures About Market Risk 16 Item 4T. Controls and Procedures 16 PART II. - OTHER INFORMATION Item 1 Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3 Defaults Upon Senior Securities 17 Item 4 Submission of Matters to a Vote of Security Holders 17 Item 5 Other Information 17 Item 6 Exhibits 17 SIGNATURES 18 - 3 - PART I. - FINANCIAL INFORMATION Item 1. Financial Statements INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Balance Sheet 5 Statements of Operations 6 Statements of Stockholders’ Equity 7 Statements of Cash Flows 8 Notes to Financial Statement 9 - 4 - World Health Energy Holdings, Inc. Consolidated Balance Sheet September 30, 2009 December 31, 2008 (Unaudited) ASSETS CURRENT ASSETS Cash $
